Opinion issued October 1, 2009                                                                    
 

 
 
 
 
In The
Court
of Appeals
For The
First
District of Texas
 


















 

NO.   01-09-00420-CV
 





















 

THOMAS & SON’S INC., UNITED SEAFOOD, INC., 
and GULF COAST HARVEST, INC., Appellants
 
V.
 
                           SEABROOK
LAND COMPANY, Appellee                 
 
 

On Appeal
from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2007-11126
 
 

MEMORANDUM
OPINION
After the trial court imposed
discovery sanctions on appellants Thomas & Sons, Inc., United Seafood,
Inc., and Gulf Coast Harvest, Inc., they petitioned this Court for mandamus
relief from the December 19, 2008 sanctions order.  On April 23, 2009, nearly three
months after we denied their petition for mandamus relief and after appellee
Seabrook Land Company (“Seabrook”) nonsuited its claims against them,
appellants filed a notice of appeal from the same sanctions order.  Seabrook has
moved to dismiss the appeal for lack of jurisdiction, pointing out that it is
still prosecuting its claims against other defendants in the trial court
action, and the trial court has not severed the nonsuited claims against
appellants from the rest of the action.
Appellate courts have
jurisdiction over final judgments and certain interlocutory orders identified
by statute.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  “Only
one final judgment shall be rendered in any cause except where it is otherwise
specially provided by law.”  Tex. R.
Civ. P. 301.  Because the sanctions order does not dispose of all
parties and claims in the case, it is not a final judgment.  See Hinde v.
Hinde, 701 S.W.2d 637, 639 (Tex. 1986).  Nor is it an order identified by
statute that is subject to interlocutory appeal.  See Tex. Civ. Prac. & Rem. Code Ann. §
51.014 (Vernon 2008); see also Tex.
R. Civ. P. 215.2(b)(8); In re Supportkids, Inc., 124 S.W.3d 804,
808–09 (Tex. App.—Houston [1st Dist.] 2003, orig. proceeding) (observing that discovery
sanctions order is subject to review on appeal from final judgment).  We
therefore lack jurisdiction to review the sanctions order.
We dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  All other
pending motions are dismissed as moot.
 
                                                          Jane
Bland
                                                          Justice
Panel consists of
Chief Justice Radack and Justices Bland and Massengale.